                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

RAYNA FILLIOS                                                 CIVIL ACTION

v.                                                            NO. 19-45

HARAHAN POLICE DEPARTMENT,
TIM WALKER, MICHAEL DOW,                                      SECTION “F”
And HARAHAN CITY


                             ORDER AND REASONS

      Before     the    Court      is   the     plaintiff’s     motion      for

reconsideration of the Court’s March 7, 2019 Order, in which the

Court granted the defendants’ motion to dismiss as unopposed and

dismissed the plaintiff’s claims without prejudice.                  For the

reasons that follow, the motion is GRANTED, only insofar as the

plaintiff requests reconsideration; the plaintiff is to file an

amended complaint in the above-captioned matter within 7 days,

after which the defendants are to file a motion to dismiss to

challenge the allegations of the amended complaint.

                                   Background

      This civil rights lawsuit arises from Rayna Fillios’s charge

that members of the Harahan Police Department falsely arrested her

and   released    a    salacious    press   report   containing    factually

inaccurate information concerning her arrest.

      On the evening of January 6, 2018, Ms. Fillios was at her

home in Harahan, Louisiana with her boyfriend, Anthony Kennedy,

when she called Mark Marks and requested that he deliver food to

                                        1
her    residence.    According   to   Ms.   Fillios,   Marks   was   “an

acquaintance” who she had met a few weeks earlier in his capacity

as an Uber driver.    When Marks arrived at her residence, Fillios

contends, she answered the door while clad in leggings and a sports

bra.    She then took the food from Marks, who turned and proceeded

to return to his vehicle.

       Ms. Fillios further alleges that Kennedy became enraged upon

noticing the exchange.    Loudly voicing his suspicions concerning

her infidelity and accusing Marks of molestation, Kennedy charged

after Marks and punched him in the face.     And when Marks retreated

to the inside of his vehicle, Kennedy began to bang on the window

while brandishing a knife.   Fearing for his life, Marks drove away

and called 911.

       That same evening, Marks met with Officer Michael Dow and

other members of the Harahan Police Department to discuss the

incident.    According to Ms. Fillios, Marks described “a drunken,

violent assault . . . by Kennedy and attributed none of what

happened as being the responsibility of Fillios.”         Nonetheless,

Fillios contends, the officers traveled to her residence and

arrested her for being a principal to an attempted armed robbery.

She was then transported to the Jefferson Parish Correctional

Center, where she was incarcerated for approximately 61 days before

she was able to meet her bond.



                                  2
     To support Fillios’s arrest, Officer Dow obtained a victim

statement from Mark Marks, after which he prepared an incident

report and a probable cause affidavit.    The Victim Statement of

Mark Marks, dated January 7, 2018 at 12:33 a.m., and ostensibly

signed by Mark Marks, 1 provides:

     Rayana Fillios call and [sic] to get her something to
     eat. Brought waffle house. She opens door and come in.
     She was not wearing a shirt. When you I was leaving she
     grab me gave a hug and kiss. And bite my tongue. Turned
     to walked out the guy runs out and punch me in the face.
     The guy told you were to molest her.     I said no just
     brought her food. Ran to my car lock doors and the guy
     runs to driver door and started smacking my window. He
     had a knife in his right hand. White handle with 8 inch
     blade. The guy told me to open my f*****g door and give
     me your f*****g wallet I know loaded got money on you.
     I drove off and was on the phone with the police. I was
     scared and thought I was going to die. I belive Rayana
     was part of it. I belive she had me to come here so
     they could rob me.

After obtaining Marks’s statement, Officer Dow prepared a probable

cause affidavit, in which he attested:

     On noted date and time R/O [responding officer], along
     with assisting officers were dispatched to the area in
     reference to an attempted armed robbery. Upon arrival
     R/O learned from the victim that a girl, Rayna Fillios,
     and her boyfriend, Anthony Kennedy, had attempted to rob
     him. The victim also stated that Fillios had used his
     Uber services prior to this incident and gave him her
     phone number. On report date Fillios called him to come
     over, answered the door topless when he arrived, and
     after a brief conversation the victim attempted to leave
     as Fillios appeared to be teasing him. When he tried to
     leave Fillios grabbed him by the arms pulling him into

1 According to Ms. Fillios, Officer Dow forged Marks’s statement.
She further alleges that Dow falsely indicated in the incident
report that he had to transcribe the victim’s statement because
Marks suffers from dyslexia.
                                    3
     her bare chest, kissed him, and bit his tongue to
     distract him while Kennedy got into position. The victim
     stated as soon as Fillios released him, Kennedy pulled
     a knife and ordered him to turn over his cash.       The
     victim refused and Kennedy struck him in the chin
     knocking out one of his teeth. Kennedy fled the scene
     on foot to his residence nearby while Fillios stayed on
     location pretending as if she was not involved . . . .
     Kennedy went to the hospital then [sic] both later
     transferred to the JPCC for booking. Fillios has a stay-
     away order against Kennedy. 2

     The following day, on January 8, 2018, Chief Tim Walker of

the Harahan Police Department issued a press release describing

Fillios’s arrest. Mirroring the account presented in Officer Dow’s

probable cause affidavit, the press release describes Fillios as

“topless” when she greeted Marks at the door and suggests that she

attempted to distract Marks while Kennedy “got into position” to

rob him.     Ms. Fillios alleges that the story of her arrest, as

falsely    represented   by   the   Harahan   Police   Department’s   press

release, went viral within hours of its dissemination.          Garnering

national and international media attention, accounts of the story

were published by various news outlets, including USA Today, the

New York Post, the Daily Mail, and the Hindustan Times.

     Ms. Fillios further alleges that, both before and after her

arrest, Marks had told Officer Dow and other unidentified officers

that Fillios had nothing to do with the attack perpetrated by


2 Ms. Fillios also alleges that, despite attesting in his probable
cause affidavit that she was “topless” when she answered the door,
Officer Dow stated in a police report that Fillios was wearing a
“bra and legging tight pants.”
                                      4
Kennedy.    And, while the matter was being investigated, Marks

advised the Jefferson Parish District Attorney’s Office that he

personally drafted and signed his own handwritten statement and

that the statement in the police file was not the one he had

prepared.    Marks clarified, however, that the content of the

allegedly   forged   statement   was    correct,   aside   from   two

discrepancies: (1) Fillios bit his chin, rather than his tongue;

and (2) he does not believe that Fillios was involved.

     On August 19, 2018, Assistant District Attorney Emily Booth

filed a Notice of Additional Information in Fillios’s state court

case to document Marks’s conversation with the Jefferson Parish

D.A.’s Office.   The Notice provides:

  1. Following the screening of this case, the victim, M.M.,
     told Assistant District Attorney Ralph Alexis that,
     after contemplating what happened on the evening of the
     incident charged in this case, he did not think that
     Fillios was involved after all, despite what he told the
     police.

  2. M.M. has advised th[e] undersigned that he never told
     the Harahan Police that he believed Fillios to be
     involved in this incident.          M.M. denies making
     statements to ADA Alexis that he ever believed Fillios
     was involved. Regarding the written statement in this
     case, M.M. recalls writing out part of a statement that
     was shorter than the statement that is part of the police
     file in this case, which he signed with his signature
     and was given to the police.       M.M. denies that the
     signature on the statement in the police file is his
     signature. As to the content of the statement in the
     police file (which is the written statement tendered in
     discovery), M.M. says that the content is all correct
     except for: (1) Fillios biting his tongue (M.M. says
     Fillios bit his chin) and (2) the portion of the
     statement suggesting that Fillios is involved (M.M. says

                                 5
      he does not think Fillios was not involved). M.M. denies
      that he has dyslexia or ever telling the officer that he
      has dyslexia.

    3. M.M. advised the undersigned that, following the
       incident, he learned that Fillios was arrested when he
       called to follow up about the incident. M.M. advises
       that he spoke with the scene officer, at which point he
       asked why Fillios was arrested, telling the officer that
       he did not think Fillios was involved. M.M. stated that
       he was told that the police were called out on these
       people all the time, so both were arrested and the DA’s
       office court sort it all out.

Four days later, the Jefferson Parish D.A.’s Office dismissed all

charges against Fillios.

      A few months later, on January 4, 2019, Rayna Fillios filed

this 42 U.S.C. § 1983 civil rights lawsuit against the City of

Harahan, the Harahan Police Department, Chief Tim Walker, Officer

Michael Dow, and other unnamed officers of the Harahan Police

Department.    Fillios seeks to recover from the defendants for

various constitutional violations underlying her § 1983 claims,

including   violations   of   her   Fourth   and   Fourteenth   Amendment

rights; she also asserts Monell liability, as well as various state

law claims including false arrest, false imprisonment, slander,

defamation, and intentional infliction of emotional distress. 3        In

particular, Ms. Fillios charges that:


3 Her complaint alleges the following injuries: (1) permanent
damage to reputation; (2) mental anguish and emotional distress;
(3) inconvenience; (4) loss of past and future employment; and (5)
embarrassment, humiliation, and fear.      As a result of these
injuries, she itemizes the following monetary damages: (1) loss of
earnings; (2) past and future medical expenses; (3) past legal
                                    6
  •   Officer Dow and unnamed police officers violated her Fourth
      and Fourteenth Amendment rights by including false statements
      in their affidavits of arrest to fraudulently manufacture
      probable cause for her arrest;
  •   Officer Dow, Chief Walker, and unnamed officers defamed her
      by falsely indicating through an official press release that
      she was “topless” when she greeted Marks at the door and that
      she was part of a ruse to facilitate an armed robbery of
      Marks;
  •   Officer Dow, Chief Walker, and unnamed officers intended to
      inflict emotional distress upon her when they falsely
      arrested her for a felony and then included “egregiously false
      statements” in a press release;
  •   The City of Harahan is independently liable to Fillios because
      her injuries and damages resulted from its failure to train,
      failure to supervise, and/or its negligent hiring and
      retention of the individual defendants; and
  •   The City of Harahan is liable for the acts of the individual
      defendants under respondeat superior.

  On February 25, 2019, the defendants moved to dismiss the

plaintiff’s claims under Rule 12(b)(6), contending that: (1) the

Harahan Police Department is not a juridical entity capable of

being sued; (2) the plaintiff failed to state a claim for which

relief can be granted against the remaining defendants under

federal    law;    and   (3)   to   the   extent   the   Court    dismisses   the

plaintiff’s federal law claims, it should decline to exercise

supplemental jurisdiction over her remaining state law claims.

The defendants made two clerical errors in filing their motion to

dismiss;    they     erroneously      labeled      the   motion    as   an    “ex




fees and expenses, including a $30,000 commercial bond, $5,000 in
legal fees, and $3,000 in home supervision fees; and (4) expenses
that may be incurred through her efforts to expunge her criminal
record and obtain a legal name change.
                                          7
parte/consent motion” and incorporated a request for oral argument

as an exhibit to the motion.       The Clerk of Court promptly remedied

these errors.      Accordingly, as of February 26, 2019, the docket

sheet reflected that the motion to dismiss would be submitted on

March 13, 2019, meaning that the plaintiff’s opposition would be

due   no   later   than   March   5,   2019.   Because   no   memoranda   in

opposition to the motion had been submitted, in its Order dated

March 7, 2019, the Court granted the defendants’ motion to dismiss

as unopposed, dismissed the plaintiff’s claims without prejudice,

and denied the defendants’ request for oral argument as moot.

Anticipating that the plaintiff might request leave to file an

amended complaint, the Court declined to enter a final judgment at

that time.

      The following day, the plaintiff moved for reconsideration of

the Court’s March 7, 2019 Order and incorporated an opposition to

particular aspects of the defendants’ motion to dismiss.             While

the motion for reconsideration was pending, plaintiff’s counsel

filed a duplicate complaint in another Section of this Court.

                                       I.

      Rule 54(b) of the Federal Rules of Civil Procedure governs

the plaintiff’s motion for reconsideration; it states:

           (b) Judgement on Multiple Claims or Involving
      Multiple Parties. When an action presents more than one
      claim for relief whether as a claim, counterclaim,
      crossclaim, or third-party claim or when multiple
      parties are involved, the court may direct entry of a

                                       8
     final judgment as to one or more, but fewer than all,
     claims or parties only if the court expressly determines
     that there is no just reason for delay. Otherwise, any
     order or other decision, however designated, that
     adjudicates fewer than all the claims or the rights and
     liabilities of fewer than all the parties does not end
     the action as to any of the claims or parties and may be
     revised at any time before the entry of a judgment
     adjudicating all the claims and all the parties’ rights
     and liabilities.

                                A.

     Ms. Fillios asks the Court to reconsider particular aspects

of its ruling; in that motion, plaintiff’s counsel relates that he

is a true solo practitioner who does not regularly receive CM/ECF

notices generated in civil matters and, therefore, believed that

the defendants’ request for oral argument “vitiated” the notice of

submission.     The defendants urge the Court to deny the plaintiff’s

request for reconsideration pursuant to Rule 59(e) on the ground

that Fillios fails to identify any new evidence or change in the

law warranting reconsideration.          Applying the more relaxed Rule

54(b) standard to the plaintiff’s request for reconsideration, the

Court   finds   that   reconsideration     of   its   March   7   ruling   is

appropriate.

     A motion seeking reconsideration or revision of a district

court ruling is analyzed under Rule 59(e), if it seeks to alter or

amend a final judgment, or Rule 54(b), if it seeks to revise an

interlocutory order.      See Cabral v. Brennan, 853 F.3d 763, 766

(5th Cir. 2017) (determining that the district court’s erroneous


                                     9
application of the “more exacting” Rule 59(e) standard to an order

granting partial summary judgment was harmless error because the

appellant was not harmed by the procedural error).

      Rule 54(b) authorizes a district court to “revise[] at any

time” “any order or other decision . . . that does not end the

action.”   Fed. R. Civ. P. 54(b); Austin v. Kroger Tex., L.P., 864

F.3d 326, 336 (5th Cir. 2017).         Under this rule, the Court “is

free to reconsider and reverse its decision for any reason it deems

sufficient, even in the absence of new evidence or an intervening

change in or clarification of the substantive law.”          Austin, 864

F.3d at 336 (5th Cir. 2017) (citing Lavespere v. Niagara Mach. &

Tool Works, Inc., 910 F.2d 167, 185 (5th Cir. 1990), abrogated on

other grounds, Little v. Liquid Air Corp., 37 F.3d 1069, 1075 n.14

(5th Cir. 1994) (en banc)).    Compared to Rule 59(e), 4 “Rule 54(b)’s

approach to the interlocutory presentation of new arguments as the

case evolves [is] more flexible, reflecting the ‘inherent power of

the   rendering   district    court    to   afford   such   relief   from

interlocutory judgments as justice requires.’” Id. at 337 (quoting

Cobell v. Jewell, 802 F.3d 12, 25-26 (D.C. Cir. 2015) (internal




4 Rule 59(e) “‘serve[s] the narrow purpose of allowing a party to
correct manifest errors of law or fact or to present newly
discovered evidence,’ and it is ‘an extraordinary remedy that
should be used sparingly.’”    Austin, 864 F.3d at 336 (quoting
Templet v. HydroChem Inc., 367 F.3d 473, 479 (5th Cir. 2004)).
                                  10
citations omitted) (quoting Greene v. Union Mutual Life Ins. Co.

of Am., 764 F.2d 19, 22 (1st Cir. 1985) (Breyer, J.)).

                                           B.

       The “less exacting” Rule 54(b) governs Fillios’s request for

reconsideration because the Court’s March 7 Order constitutes an

interlocutory order, rather than a final judgment.

       In granting the defendants’ motion to dismiss as unopposed

and dismissing the plaintiff’s claims without prejudice, the Court

contemplated the plaintiff’s filing of an amended complaint in

this    action     to     remedy     the   deficiencies    identified     in    the

defendants’ motion to dismiss.                  Instead, the plaintiff filed a

duplicate complaint in another Section of this Court and moved

this   Court     to     reconsider    particular     aspects   of   its   without-

prejudice dismissal of her claims.               In moving for reconsideration,

the    plaintiff      concedes     that    certain    claims   advanced    in   her

complaint lack merit and suggests that such claims should be

dismissed with prejudice.             Specifically, she concedes that: (1)

her claims against Chief Walk3er and Officer Dow in their official

capacities are duplicative of her claims against the City of

Harahan; (2) she has failed to credibly develop a Monell claim

against the City; and (3) the Harahan Police Department is not a

juridical entity capable of being sued.

       Thus, rather than reconsidering particular aspects of the

Court’s without-prejudice dismissal of the plaintiff’s claims at

                                           11
this time, the Court finds it appropriate for the plaintiff to

file an amended complaint in the above-captioned matter.                  Such an

amendment would remedy the convoluted procedural posture of this

case without punishing the plaintiff for her counsel’s oversight

or prejudicing the defendants’ ability to obtain a with-prejudice

dismissal of the plaintiff’s claims.

     Accordingly, for the foregoing reasons, IT IS ORDERED: that

the plaintiff’s motion is GRANTED, only insofar as she requests

reconsideration of this Court’s March 7 ruling.                    IT IS FURTHER

ORDERED: that this matter shall proceed pursuant to the following

schedule:

     (1)    The plaintiff is to amend her complaint in the above-

            captioned matter within 7 days of this Order and Reasons.

            Failure to comply with this Order will result in a with-

            prejudice      dismissal    of   all   claims      asserted       in   her

            original complaint.

     (2)    The defendants are to file a motion to dismiss directed

            toward   the    allegations      asserted     in   the   plaintiff’s

            amended complaint within 14 days of the filing of such

            complaint.

     (3)    The plaintiff is to file an opposition to the defendants’

            motion to dismiss no later than 8 days prior to the

            noticed submission date.             Failure to file a timely

            opposition      to   such   motion     will   result     in   a    with-

                                        12
prejudice   dismissal    of   all   claims   asserted   in   her

original complaint.



                New Orleans, Louisiana, March 26, 2019


                        ______________________________
                             MARTIN L. C. FELDMAN
                         UNITED STATES DISTRICT JUDGE




                         13
